BISCHOFF, J.
The defendant Janns, a city marshal, obtained possession of the goods by levy under a warrant of attachment, and now holds them, according to a stipulation or admission of record upon the trial below, “pursuant to an execution issued out of the Eleventh District Municipal Court on the 4th day of August, 1902, upon judgment rendered” in the action in which the attachment issued. This admission suffices prima facie for the regularity of the defendant’s claim to possession, and, while it would appear that there was some contention as to the proper form of a paper purporting to be the judgment, the record before us does not present the contents of the paper; and we have no ground for holding, with the appellant, that the defendant’s possession is founded upon proceedings which might be. assailed as irregular or void. Not only is it admitted that the execution was issued upon a “judgment rendered,”- but the plaintiff’s attorney seems to have admitted the fact of the “entry” of-this judgment in. the course of his offer of the execution in evidence, and *883there is nothing before us to show any invalidity in the judgment. See Risk v. Uffelman, 7 Misc. Rep. 138, 27 N. Y. Supp. 392.
The defendant’s possession being justified by the only proof submitted, so far as we may hold, the judgment appealed from should be affirmed, with costs. All concur.